Title: 11 Wednesday.
From: Adams, John
To: 


       Serene Weather, but somewhat cool. I am constantly forming, but never executing good resolutions. I take great Pleasure, in viewing and examining the magnificent Prospects of Nature, that lie before us in this Town. If I cast my Eyes one Way, I am entertained with the Savage and unsightly appearance of naked woods and leafless Forests. In another place a chain of broken and irregular mountains, throws my mind into a pleasing kind of astonishment. But if I turn my self round, I perceive a wide extensive Tract before me, made up of Woods, and meadows, wandring streams, and barren Planes, covered in various places by herds of grazing Cattle, and terminated by the distant View of the Town.
      